This is a supplemental ex-parte Quayle action or letter restarting a period of response to the initial ex-parte Quayle office action mailed on 2/16/2021 due to incorrect period for reply.


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group 1, claims 1, 3-6 and 10-12 in the reply filed on 2/4/2021 is acknowledged. 	Withdrawn apparatus claims 7 and 9 will need to be cancelled in order to issue a notice of allowance because the semiconductor department does not handle apparatus claims. A divisional for those apparatus claims can be filed and can then be forwarded to the pertinent department.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title is consistent with the requirements set forth in the MPEP 606.
 	The abstract of the disclosure is objected to because of undue length.  Correction is required.  See MPEP § 608.01(b).

Allowable Subject Matter
Claims 1, 3-6 and 10-12 are allowed.
 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a method for producing a flexible light-emitting device, wherein “the stage has a plurality of ejection holes in a region which is to face the intermediate region of the synthetic resin film, and sPage 2 of 9Response to Restriction/Election Requirement dated December 22, 2020Attorney Docket No.: US82328eparating the multilayer stack into the first portion and the second portion includes ejecting a fluid from the plurality of ejection holes of the stage, thereby detaching the intermediate region of the synthetic resin film from the stage” in combination with irradiating an interface between the plurality of flexible substrate regions of the synthetic resin film and the glass base with lift-off light as recited in claims 1 and 3. 
 	Claims 4-6 and 10-12 are also allowed for further limiting and depending upon allowed claims 1 and 3.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291.  The examiner can normally be reached on M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NDUKA E OJEH/Primary Examiner, Art Unit 2892